UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4258


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN JERMAINE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cr-00703-BEL-1)


Submitted:   November 26, 2012            Decided:   December 13, 2012


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Lease, SMITH, LEASE & GOLDSTEIN, LLC, Rockville,
Maryland, for Appellant.      Rod J. Rosenstein, United States
Attorney, Brooke Carey, Assistant United States Attorney,
Kenneth   Clark,  Special   Assistant United  States  Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin     Jermaine      Johnson         appeals         his     conviction         for

possessing    a   firearm     as    a    felon,         in    violation        of    18    U.S.C.

§ 922(g)(1) (2006), for which he was sentenced to 216 months’

imprisonment.         Johnson       challenges           the        sufficiency           of   the

evidence,     the     propriety          of       the        jury     instructions,            the

constitutionality       of    the       statute,        and     the    district           court’s

evidentiary rulings.         For the following reasons, we affirm.

            Johnson     asserts         that      § 922(g)(1),            as    interpreted,

exceeds Congress’s authority under the Commerce Clause because

the fact that a firearm has crossed a state line is insufficient

to demonstrate that the firearm affected interstate commerce.

Our binding precedent holds otherwise.                          See United States v.

Gallimore, 247 F.3d 134, 138 (4th Cir. 2001).                               Because a panel

of this court may not overrule the precedent set by a prior

panel, United States v. Rivers, 595 F.3d 558, 564 n.3 (4th Cir.

2010),    Johnson’s     argument         must       fail.            See,      e.g.,       United

States v. Smoot, 690 F.3d 215, 222-24 (4th Cir. 2012).                                 Further,

because   the     statute     is    valid         as    interpreted,           the     district

court’s jury instructions were not erroneous.                         See id. at 223.

            We review the denial of a motion for acquittal based

on insufficient evidence de novo.                      United States v. Alerre, 430

F.3d 681, 693 (4th Cir. 2005).                    The verdict of a jury must be

sustained “if there is substantial evidence, taking the view

                                              2
most   favorable       to    the     Government,       to    support    it.”        United

States v. Abu Ali, 528 F.3d 210, 244 (4th Cir. 2008) (internal

quotation     marks     and       brackets      omitted).       “[I]f      the    evidence

supports different, reasonable interpretations, the jury decides

which interpretation to believe.”                     United States v. Murphy, 35

F.3d 143, 148 (4th Cir. 1994).                     After reviewing the record, we

conclude that the Government presented sufficient evidence that

the firearm had traveled across a state line to permit the jury

to find a required element of the offense.                           We thus conclude

that Johnson’s challenge to the sufficiency of the evidence is

without merit.

              We review evidentiary rulings for abuse of discretion.

United    States   v.       Hodge,    354      F.3d   305,    312   (4th    Cir.    2004).

Although      Johnson       argues    that      his    exculpatory      statement         was

admissible, we conclude that it was not.                            See, e.g., United

States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996).                                    We

therefore conclude that the district court did not abuse its

discretion in denying his request for its admission.

              Johnson finally argues that the district court erred

when     it   denied        his    motion       for    a    mistrial    based       on    an

inadmissible reference during testimony for which the district

court provided a curative instruction.                      The denial of a mistrial

is   reviewed    for    an        abuse   of    discretion.         United       States   v.

Dorsey, 45 F.3d 809, 817 (4th Cir. 1995).                      To show “an abuse of

                                               3
discretion,         the   defendant      must      show     prejudice.”             Id.     In

general, where there is no Government misconduct and a curative

instruction is given, a mistrial is not warranted.                              Id. at 817-

18.      We    conclude     that    Johnson’s           challenge    is   without         merit

because       the     Government        did       not     purposefully          elicit      the

challenged       statement,       the   district         court    provided      a    curative

instruction, and there was no prejudice.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions        are    adequately           presented    in   the       materials

before    this      court   and    argument        would    not     aid   the    decisional

process.

                                                                                     AFFIRMED




                                              4